Citation Nr: 0913459	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for nummular dermatitis.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
nummular dermatitis as secondary to the Veteran's service 
connected varicose veins.

In a July 2006 rating decision, the RO increased the initial 
rating for the Veteran's service-connected nummular 
dermatitis to 10 percent, effective January 12, 2004.  
However, as that grant did not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the RO issued a Statement of the Case in 
July 2006 with regard to the Veteran's claim for service 
connection for chronic obstructive pulmonary disease.  
However, the Veteran did not file a timely Substantive Appeal 
with regard to this claim.  As such, this issue is not before 
the Board.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's nummular dermatitis has been productive of a 
pruritic rash and has required no more than topical therapy 
at any time.  In addition, the clinical evidence of record 
shows that such disability affects no exposed areas and no 
more than 5 percent of his entire body surface area.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for nummular dermatitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, preadjudication VCAA notice was provided in a 
February 2005 
letter, which advised the Veteran of what information and 
evidence is needed to substantiate a claim for service 
connection (to include on a secondary basis), as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  May 2008 
letters advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  One of these letters also 
advised the Veteran of the relevant rating criteria for his 
skin disability.  The case was last adjudicated in September 
2008.

In any event, the Veteran's claim for a higher initial rating 
for his nummular dermatitis arises from the initial grant of 
service connection for that disability.  In Dingess, the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice 
that was provided before service connection was granted for 
nummular dermatitis was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
Social Security Administration records, and fee-basis VA 
examination reports by QTC Medical Services.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument regarding his claim.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The RO has also assigned a separate rating for nummular 
dermatitis due to varicose veins, which is the issue on 
appeal.  However, the question arises as to whether the 
separate skin rating represents pyramiding 
under 38 C.F.R. § 4.14 (.  

The Veteran contends that he is entitled to an initial 
disability rating in excess of 
10 percent for nummular dermatitis.  Service connection was 
established for this disability as secondary to his service 
connected varicose veins.  Such disability has been rated as 
10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7806, effective January 12, 2004.  The Board notes that the 
Veteran is already in receipt of a 40 percent evaluation for 
varicose veins in each lower extremity, which includes 
consideration of skin symptoms as indicated by the November 
2005 rating decision, which raises some question as to 
whether the requirements of 38 C.F.R. § 4.14 (the evaluation 
of the same manifestation under different diagnoses is to be 
avoided) are being met.  Nevertheless, the Board will proceed 
with analysis of the claim on appeal.    

Diagnostic Code 7806 provides that a 10 percent evaluation is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body or at least 5 percent, but less than 20 
percent, of exposed areas are affected; or, when intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than 6 weeks during the past 12-month period.  A 30 
percent evaluation is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected; or, when systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent evaluation is warranted 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected; or, when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).

Turning to the evidence, VA treatment records dated from 
January 2004 through June 2008 document treatment for 
nummular dermatitis with topical ointment therapy.

In January 2004, the Veteran presented with complaints of a 
circular rash on 
his left lower leg.  In March 2004, it was noted that the 
Veteran had a macular, hyperpigmented rash on his left lower 
leg.  In June 2004, the Veteran complained of a one-year 
history of a rash (pruritic and mildly sensitive) on his left 
leg, which he had been treating with a topical antibiotic 
with some improvement shown, and he expressed no other skin 
complaints.  Examination on that occasion in June 2004 showed 
a nummular thin plaque with scaling and crust as well as 
erythema on the Veteran's posterior left lower calf, which 
was characterized as minimal disease due to being 
uncomplicated, with no functional limitation, and involving 
less than or equal to 5 percent of body surface area.  
Topical ointments (bacitracin, neomycin, and polymyxin) as 
well as petroleum jelly (for moisturization) were prescribed 
on that occasion in June 2004.  In October 2004, it was noted 
that the Veteran had 
been treating a tender pruritic area on his left calf with 
triamcinolone (a topical antibiotic) for the past four months 
with some improvement shown, and he expressed no other skin 
complaints.  Examination on that occasion in October 
2004 showed a 3 by 4 centimeter oval hyperpigmented plaque 
with fine scale on 
the Veteran's left calf, which was characterized as minimal 
disease due to being uncomplicated, with no functional 
limitation, and involving less than or equal to 5 percent of 
body surface area.

In January 2005, the Veteran complained of color changes in 
his legs but expressed no other skin complaints.  Examination 
on that occasion in January 2005 showed a 1 centimeter 
hyperpigmented scaly thin plaque on the Veteran's posterior 
left lower extremity, which was characterized as minimal 
disease due to being uncomplicated, with no functional 
limitation, and involving less than or equal to 5 percent of 
body surface area.  In March 2005, it was documented that the 
Veteran had a small area of dermatitis on his left posterior 
calf which bled periodically.

The Veteran underwent a fee-basis VA examination by QTC 
Medical Services 
in October 2005.  On that occasion, the Veteran reported 
having a macular, hyperpigmented, pruritic rash that was 
localized to both lower extremities.  He stated that this 
rash often shed and also manifested episodes of ulcer 
formation and oozing.  Flare-ups occurred as often as five 
times per year and lasted for three to four months at a time.  
In the past year, he reported having three flare-ups.  It was 
noted that the Veteran had been prescribed a topical ointment 
for treatment.  Examination revealed a macular, 
hyperpigmented, dry rash at the lower legs and ankles.  On 
the left lower extremity, the rash measured 27 by 11.3 
centimeters at the distal aspect.  On the right lower 
extremity, the rash measured 10 by 10 centimeters at the 
distal aspect.  The rash was flat, without any exfoliation, 
tenderness, ulceration, or crusting.  The rash was not in any 
exposed areas and affected 2 percent of entire body surface 
area.  There was no tissue loss, inflexibility, 
hypopigmentation, abnormal texture, or limitation of motion 
due to the rash.  
There were no scars associated with the rash, and there were 
no skin lesions manifested in conjunction with a nervous 
condition or with any systemic disease.  The Veteran was 
diagnosed with nummular dermatitis of the lower extremities.  
The examiner opined that the nummular dermatitis was as 
likely as not due to venous insufficiency from the Veteran's 
service connected varicose veins.

In March 2006, the Veteran reported having a rash on his legs 
and shoulders as well as spots of eruption on his legs, upper 
thigh, arm, and face.  He was diagnosed with eczema on that 
occasion in March 2006.

In January 2007, the Veteran complained of a skin rash.  
However, in February 2007, March 2007, and June 2007, it was 
documented that the Veteran had no pruritis or skin rash.  In 
August 2007, an examination of the Veteran's skin revealed no 
active lesions, though his skin was sensitive to the touch on 
the sciatic areas and thighs.  In October 2007, the Veteran's 
skin was evaluated as warm and dry, with normal resiliency, 
and pitting (1+) at his bilateral lower extremities.

The Veteran underwent three fee-basis VA examinations by QTC 
Medical Services in 2007.  At the February 2007 examination, 
his skin was evaluated as normal, as it was warm and dry to 
the touch, with no apparent skin lesions or masses noted.  At 
the April 2007 examination, it was noted that the Veteran was 
on steroid therapy for asthma (not for a skin condition), and 
examination of his extremities revealed no ulceration, edema, 
or stasis dermatitis.  At the July 2007 examination, it was 
noted that no scars were present on his skin.

In February 2008, the Veteran's skin was evaluated as normal.

The Veteran underwent another fee-basis VA examination by QTC 
Medical Services in June 2008.  On that occasion, the Veteran 
complained of a pruritic, dry, scaly, and circular rash on 
his lower extremities.  He also reported that the rash had 
more recently spread to include his lips, chest, abdomen, 
arms, buttocks, thighs, and back.  He stated that the rash 
was pruritic and crusting, and sometimes manifested with 
ulcer formation and shedding.  Flare-ups occurred as often as 
three times every six months.  In the past year, he reported 
having four flare-ups.  It was noted that the Veteran had 
been prescribed clobetasol propionate (a topical 
corticosteroid ointment) for treatment.  Examination revealed 
no scars on the skin and a few scattered, small, circular, 
scaly, and patchy areas of rash at his lower leg, most 
pronounced at the calf and ankle.  Both lower legs also 
manifested areas of hyperpigmentation, but these areas were 
noted to measure less than 6 square 
inches.  Significantly, there was no rash seen at his mouth, 
upper extremities,
back, or upper torso.  The rash at his lower extremities was 
not in any exposed 
areas and affected 1 percent of entire body surface area.  
There was no ulceration, exfoliation, crusting, or 
disfigurement, nor was there any induration, inflexibility, 
hypopigmentation, abnormal texture, or limitation of motion 
due to the rash.  There were no skin lesions manifested in 
conjunction with a nervous condition or with any systemic 
disease.  The Veteran was diagnosed with nummular dermatitis 
of the lower extremities.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's nummular dermatitis is appropriately evaluated as 
10 percent disabling for the entire period of claim.  The 
objective findings of record do not reflect evidence of any 
exposed areas affected or more than 5 percent of entire body 
surface area affected.  Moreover, there is no clinical 
evidence that systemic therapy has been required at any time, 
as only topical therapy has been prescribed for treatment.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The Board has also considered whether the Veteran's nummular 
dermatitis presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for consideration of additional 
symptomatology than is currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms 
that equal or more nearly approximate the criteria for an 
initial evaluation higher than 10 percent at any time since 
the effective date of service connection on January 12, 2004.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for nummular dermatitis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


